 

Exhibit 10.2

 

August 28, 2014

Elissa Lindsoe

295 Oak Hill Drive

Shoreview, MN 55126

 

Dear Ms. Lindsoe:

 

Congratulations! I’m very pleased to extend to you an offer of employment from
MOCON, Inc. (“MOCON” or the “Company”).

 

This letter confirms our offer for the position of Chief Financial Officer
reporting directly to the President and Chief Executive Officer of the Company.
This offer is contingent upon successful completion of a background and
reference check.

 

This is an exempt position, and your starting annual salary will be $240,000
which will be paid in accordance with the Company’s standard payroll practices
and is subject to all withholdings reasonably determined by the Company to be
required by law. Your annual salary will be reviewed on an annual basis. Due to
the timing of your hire date, your first opportunity to participate in any merit
review process will be at the end of 2015. We have mutually agreed that your
start date will be October 6, 2014.

 

You will be eligible to participate in the Company’s Incentive Pay Plan. For
2014, your payout at target would set at 50% of your annual salary although it
would be pro-rated for the year (i.e., at target, your bonus would be $240,000 *
50% * 25%) and would be no less than $30,000 for 2014 and will be paid in 2015
when the Company pays all participants under such plan. Beginning in 2015, you
will also be eligible to participate in the Company’s special performance
related bonus arrangement. The details of these plans can be found in our latest
Proxy Statement. In addition, on the first date of your employment, you will
receive a one time start bonus of $10,000.

 

The Company will also recommend to the Compensation Committee that you be
granted a special one time option for 5,000 shares that will vest in full on
December 31, 2014. Thereafter, you will be eligible to receive options at the
discretion of the Compensation Committee, which typically makes grants to our
executive officers at the end of each calendar year, and the Company will
recommend to the Compensation Committee that you be included in any grants made
at the end of 2014. All stock options will be subject to the Company’s Stock
Incentive Plan in effect from time to time.

 

You will be eligible for all company benefits in which the Company’s executive
officers participate, subject to the terms and conditions of each program, and
with respect to the Company’s policy on automobiles for executives, you will
receive an auto allowance of $2,000 per month, unless and until you and the
Company agree that the Company will provide you with a vehicle, instead of such
allowance, at the Company’s expense in accordance with its policy. You will be
responsible for paying any taxes that are payable with respect to such
allowance. You also will become a party to the Company’s Executive Severance
Agreement. In addition, you will earn vacation time in accordance with the
Company’s vacation policy except that you will start by earning four weeks of
vacation per year and during your first year of employment, you may take such
four weeks of vacation at any time regardless of when earned. On or before your
first day of employment, you will need to sign and return the Company’s standard
form of Confidentiality and Assignment of Inventions Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

As an employee of MOCON, you will be subject to its policies and procedures, as
in effect from time to time. Either you or MOCON may end the employment
relationship at any time, with or without cause or advance notice. MOCON is an
at-will employer; therefore, this letter does not constitute an employment
contract. Your employment is conditioned upon your acceptance of the terms in
this offer letter.

 

This letter sets forth the complete terms of your proposed employment with MOCON
and supersedes any prior discussions, or oral or written statements. If you
agree with the terms in this letter, please accept this offer electronically no
later than August 29, 2014.

 

Elissa, I’m very excited to invite you to join us here at MOCON. Our team
members are talented, highly motivated professionals – the best in the business.
We have a work environment that is characterized by quality, integrity and
ethics, respect, teamwork and accountability.

 

I’ll look forward to receiving your acceptance by August 29th, and to welcoming
you as one of the newest members of the MOCON team!

 

Best regards,

 

MOCON, Inc.

 

 

/s/ Robert L. Demorest

Robert L. Demorest

President and Chief Executive Officer

 

 

Agreed and accepted this 28th day of August, 2014

 

 

 

/s/ Elissa Lindsoe

Elissa Lindsoe

 